DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on 6/6/2022 is acknowledged.
Claim Objections
Claim 5 is objected to because of the following informalities:  claim 5 includes a closed parenthesis without any open parenthesis.  Appropriate correction is required.
Claim 10 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim cannot depend from any other multiple dependent claim.  See MPEP § 608.01(n).  Accordingly, the claim 10 not been further treated on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the alignment mark" in any one of claims 6 to 8.  There is insufficient antecedent basis for this limitation in the claim. Although claim 8 properly specifies an alignment mark, claims 6 and 7 each specify a plurality of alignment marks, and so it is not clear which of the plurality of alignment marks is referenced by “the alignment mark” in claim 9.
Allowable Subject Matter
Claims 1-4, 6-8, and 11-15 are allowed.

Regarding independent claim 1; Mueller et al. U.S. PGPUB No. 2015/0357157 discloses a charged particle beam device utilizing a transformation matrix to change a test sample coordinate system (“if one element of the periodic structure lies e.g. centrally in the image of a first particle beam, but in the image of a second particle beam one (different) element of the periodic structure lies in a manner displaced by (dx, dy) pixels from the image centre, the displacement vector (dx, dy) can be represented via a transformation matrix Min the test sample coordinate system. Given a known position of the elements of the periodic structure with respect to one another, it is then possible to calculate the positions of the second particle beam with respect to that of the first particle beam” [0092]). However, Mueller does not disclose that the transformation matrix transforms both a coordinate system of an imaging device and a coordinate system of a charged particle beam device, and does not disclose that the transformation matrix performs such a transformation based on position information and magnification of each of a plurality of positional alignment points.
The prior art fails to teach or reasonably suggest, in combination with the other claim limitations, an alignment system comprising: a charged particle beam device; and a field-of-view information calculation unit that transforms a field of view designated for a first image obtained by imaging a sample placed on a sample carrier by an imaging device into field-of-view information of the charged particle beam device by using a transformation matrix that transforms a coordinate system of the imaging device and a coordinate system of the charged particle beam device based on position information and magnification of each of a plurality of positional alignment points of the sample carrier when the first image is imaged by the imaging device and position information and magnification of each of the plurality of positional alignment points acquired by a positional alignment point acquisition unit.

Regarding independent claim 11; claim 11 includes substantially similar limitations to those of independent claim 1 and is allowable at least for the reasons indicated with respect to independent claim 1.

Regarding dependent claims 2-8 and 12-15; these claims are allowable at least for their dependence, either directly or indirectly, upon independent claims 1 and 11.

Claim 5 would be allowable if rewritten to overcome the objection to the claim, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489. The examiner can normally be reached M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON L MCCORMACK/Examiner, Art Unit 2881